DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 11/19/2020. The amendments filed on 11/19/2020 have been entered. Accordingly, claims 1, 3-32 and 34 remain pending, claims 2 and 33 has been cancelled and claims 25-29 were withdrawn from consideration due to the restriction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 12-24 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Moshe et al (US 20120250025, October 4, 2012), (hereinafter “Moshe”) in view of NASA Spinoff (Hyperspectral Systems Increase Imaging Capabilities, 2010), (hereinafter “NASA”), Bonifazi et al (Hyperspectral imaging applied to complex particulate solids systems, 20008), (hereinafter “Bonifazi”) and Feng et al .

Regarding the claim 1, Moshe teaches a method for characterizing life quality of a living entity via hyper-spectral imaging and analysis (“grading an agricultural product employing hyper-spectral imaging and analysis” abst), the method comprising: 
acquiring hyper-spectral imaging data and information (“a light measuring device for detecting component wavelengths within the corresponding spectral image and a processor operable to compare the detected component wavelengths” abst) of: 
at least one anatomical feature of the living entity, and at least one substance consumable by the living entity (“testing include weight of individual tobacco bales; physical size dimensions of individual tobacco bales; packing density of individual tobacco bales; void volume of individual tobacco bales; and moisture (water) content or humidity of individual tobacco bales.” [0011]); 
wherein said hyper-spectral data and information of at least one consumable substance relates to said at least one consumable substance prior to said consumable substance coming into contact with the living human or animal (“Non-contact, non-destructive, near real time on-line, automated physicochemical imaging, classification and analysis of a sample of tobacco leafs is provided without the need for consumable [by human] materials for sample processing” [0090]; “compare the detected component wavelengths to a database of previously graded agricultural products to identify and select a grade for the agricultural product. A method for grading an agricultural product via hyper-spectral imaging and analysis is also provided” abst), and 

processing (a) said acquired living entity anatomical feature hyper-spectral imaging data and information, (b) said acquired living entity consumable substance hyper-spectral imaging data and information, and (c) said data and information about the living entity, via said data-information processing unit (“a light measuring device for detecting component wavelengths within the corresponding spectral image and a processor operable to compare the detected component wavelengths” abst); and 
said acquiring, said generating and maintaining, said correlating are performed according to a chronological sequence (“the acquiring, the generating and maintaining, the processing [correlation], and the using, are performed according to a chronological sequence or plurality of a number of times, spanning a pre-determined period or length of time” [0020]; “a field of view of a sample is scanned and imaged while the sample is exposed to electromagnetic radiation. During the hyper-spectral scanning and imaging there is generated and collected relatively large numbers of multiple spectral images, one-at-a-time, but, in an extremely fast sequential manner of the objects emitting electromagnetic radiation at a plurality of wavelengths and frequencies, where the wavelengths and frequencies are associated with different selected portions or bands of an entire hyper-spectrum emitted by the objects. A hyper-spectral imaging and analysis system can be operated in an extremely rapid manner for providing exceptionally highly scanned samples wavelength signature, performing trends analysis and compares the gathered data to data bases that may, in one form, be continuously updated” [0089]; “It is to be understood that the various forms disclosed herein are not limited in their application to the details of the order or sequence” [0059]).
by said data-information processing unit, generating based on correlation living entity life quality data and information characteristic of at least one aspect of life quality of the living entity (“analyses the scanned samples' wavelength signature, performing trends analysis and compares the gathered data to data bases that may, in one form, be continuously updated” [0089]; “compare the detected component wavelengths to a database of previously graded agricultural products to identify and select a grade for the agricultural product” abst) as a function of time (“collection of several images” [0047]; “generating a plurality of hyper-spectral images by sampling electromagnetic radiation” [0096]; “a plurality of databases are required to account for seasonal, regional and weather variations over time” [0092]).

Moshe does not teach the specifics of living entity being the human or animal anatomical feature being hair, nail, teeth, eyelid or eyelash; reference hyperspectral imaging data; applying fuzzy logic for correlation; and wherein said at least one substance comprises at least one substance selected from the group consisting of 

However, in the field of hyperspectral imaging systems for imaging poultry, beef, and other food products (e.g. consumed substance being foods and food products), NASA teaches application for hyperspectral imaging was for remote sensing for agricultural and land-use planning applications. Now the number of applications continues to grow in a variety of areas: medical and life sciences. Used in medical applications as a diagnostic tool, hyperspectral imaging looks at wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema (e.g. living entity being the human or animal).
The U.S. Department of Agriculture used Themis systems for imaging poultry, beef, and other food products (e.g. consumed substance being foods and food products). For poultry, the system captured an image of a bird and then processed the image to determine if the bird had a defect such as a skin bruise, tear, or fecal contamination. The imaging systems also produced spectral signatures of dirt, fungi, fecal matter, and pathogens such as Salmonella and E. coli (pg. 45, left col –beginning of middle col.). NASA engineers and researchers collaborated on a portable design for imaging the health of farmers’ crops. One medical application for the technology is imaging for skin (e.g. eyelid as seen in re-produced image below that HIS scanning the 

    PNG
    media_image1.png
    344
    887
    media_image1.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Moshe with hyperspectral imaging systems for the living entity being the human or animal as taught by NASA because it would help diagnose conditions like wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema (left col. of NASA on pg. 45).

The above modified combination does not teach the specifics of reference hyperspectral imaging data; applying fuzzy logic for correlation; and obtaining demographic data.
However, in the same field of endeavor, Bonifazi teaches Hyper-Spectral Imaging (HSI) is imaging and spectroscopy to attain both spatial and spectral 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with reference hyperspectral imaging data; applying fuzzy logic for correlation; and obtaining demographic data as taught by Bonifazi because it would help to develop fast, reliable and lowcost strategies for: i) quality control of particulate products that must comply with specific chemical, physical and biological constraints, ii) performance evaluation of manufacturing strategies related to processing chains and/or 

Although Bonifazi teaches analytical tools, such as Principal Component Analysis (PCA), Partial Least Squares (PLS), Linear Discriminant Analysis (LDA), Fishers Discriminant Analysis (FDA), Multi-Linear Regression (MLR) and Artificial Neural Networks (ANN), which are known to be fuzzy logic. 
if one argues that Bonifazi does not teach fuzzy logic, in the same field of endeavor, Feng teaches food safety is a great public concern, and outbreaks of food-borne illnesses can lead to disturbance to the society. Consequently, fast and nondestructive methods are required for sensing the safety situation of produce. As an emerging technology, hyperspectral imaging has been successfully employed in food safety inspection and control via hyperspectral imaging (abst). The defects of food matrix are always indicators of unsuitability of food for consumption pathogenic. Microorganisms both in fruits and vegetables and in meats, leading to possible occurrence of food safety incidents. Unpasteurized apple juice or cider, which is a potential health threat to the public. Therefore, they should be refused for further processing. Hyperspectral imaging offers a solution for this through non-destructive measurement of feces on apples (pg. 1044 bridging parargpaphs of left col. to right col.). The presence of defects in fruits and vegetables usually indicates possible invasion and dwelling of pathogenic microbes in the flawed portions of the commodities appearing as symptoms such as bruises or lesions. These defects can undergo a fast deterioration process, thus pose great threats to human beings, especially when they rd par.). Aflatoxin contaminated corns pose a serious threat to both humans and domestic animals because of mycotoxins, which are secondary metabolites that are toxic, immunosuppressant, and carcinogenic. Hyperspectral imaging was initially investigated in visible-near infrared bands to identify healthy wheat kernels from those with scabs (pg. 1052 left col. 2nd par.). For diseased and inflammatory chicken inspection, most researchers chose differentiation based on fuzzy logic, with some others turned to classification and regression trees (CART) decision tree statistic algorithm (pg. 1048, right col. last par.).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with applying fuzzy logic as taught by Feng because it would help with reducing the food risk to ensure that food is safe enough “from-farm-to-fork” for consumers so that outbreaks of food-borne illness can be reduced by the HSI applying fuzzy logic (Introduction on pg. 1039).

Regarding the claim 3, Moshe teaches pre-determined period or length of time is on order of minutes, hours, days, weeks, months, or years(“a field of view of a sample is scanned and imaged while the sample is exposed to electromagnetic radiation. During the hyper-spectral scanning and imaging there is generated and collected relatively large numbers of multiple spectral images, one-at-a-time, but, in an extremely fast sequential manner of the objects emitting electromagnetic radiation at a plurality of 

Regarding the claim 4, Moshe teaches said acquiring, said generating and maintaining, said processing, and said using, are performed according to a real- time manner (“a spectral imaging technique is a method and system for real-time” [0024]).

Regarding the claim 5, Moshe teaches said acquiring, said generating and maintaining, said processing, and said using, are performed in a form of an intelligent device (“For example, hardware used for implementing certain forms disclosed herein can include operatively interfaced, integrated, connected, and/or functioning electrical, electronic and/or electromechanical system units, sub-units, devices, assemblies, sub-assemblies, mechanisms, structures, components, and elements, and, peripheral equipment, utilities, accessories, and materials, which may include one or more computer chips, integrated circuits, electronic circuits, electronic sub-circuits, hard-wired electrical circuits, or a combination thereof, involving digital and/or analog operations. Certain forms disclosed herein can be implemented by using an integrated combination of the just described exemplary software and hardware.” [0041]).

Regarding the claim 7, the above noted combination of references teach all the claimed limitations. 
Specifically, Moshe teaches said processing includes forming sets and databases of interferogram images from said acquired living entity anatomical feature hyper-spectral imaging data and information, said acquired living entity consumable object hyper-spectral imaging data and information, and said data and information about the living entity (“an interferometer or a prism array for dispersing electromagnetic radiation emitted from said agricultural product into a corresponding spectral image” abst also see [0021]-[0023], [0031]-[0039], [0077]-[0080], [0091]-[0094]).
Moshe does not teaches the specifics of living entity being the human or animal.
However, in the field of hyperspectral imaging systems for imaging poultry, beef, and other food products, NASA teaches hyperspectral imaging looks at wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema. One medical application for the technology is imaging for skin cancer, cervical cancer, and breast cancer surgery. The images above show cancer on a patient’s nose (description of the fig on pg. 45).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and devices of combination of references with hyperspectral imaging systems for the living entity being the human or animal as taught by NASA because it would help diagnose conditions like wounds and burns to monitor 

Regarding the claim 12, the above noted combination of references teach all the claimed limitations. 
Specifically, Moshe teaches using said living entity life quality data and information characteristic of at least one aspect of life quality of the living entity to assist in managing life quality of the living entity (“grading an agricultural product employing hyper-spectral imaging and analysis” abst).
Moshe does not teaches the specifics of living entity being the human or animal.
However, in the field of hyperspectral imaging systems for imaging poultry, beef, and other food products, NASA teaches hyperspectral imaging looks at wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema. One medical application for the technology is imaging for skin cancer, cervical cancer, and breast cancer surgery. The images above show cancer on a patient’s nose (description of the fig on pg. 45).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and devices of combination of references with hyperspectral imaging systems for the living entity being the human or animal as taught by NASA because it would help diagnose conditions like wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema (left col. of NASA on pg. 45).

Regarding the claim 13, the above noted combination of references teach all the claimed limitations. 
Specifically, Moshe teaches said acquiring, said generating and maintaining, said processing, and said using, are performed for each living entity of a plurality of living entities, to thereby generate a first level database comprising living entity life quality data and information characteristic of at least one aspect of life quality of said each living entity of said plurality of living entities (“processor operable to compare the detected component wavelengths to a database of previously graded agricultural products to identify and select a grade for the agricultural product” abst; also see [0088]-[0101]).
Moshe does not teaches the specifics of living entity being the human or animal.
However, in the field of hyperspectral imaging systems for imaging poultry, beef, and other food products, NASA teaches hyperspectral imaging looks at wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema. One medical application for the technology is imaging for skin cancer, cervical cancer, and breast cancer surgery. The images above show cancer on a patient’s nose (description of the fig on pg. 45).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and devices of combination of references with hyperspectral imaging systems for the living entity being the human or animal as taught by NASA because it would help diagnose conditions like wounds and burns to monitor 

Regarding the claim 14, the above noted combination of references teach all the claimed limitations. 
Specifically, Moshe teaches processing and analyzing said first level database, identify and group together elements thereof having in common at least one attribute or characteristic of said living entity life quality data and information (“grading of a tobacco bale involves systematically determining and assigning to that individual tobacco bale, a grade from among a number of grades listed in a known scale, series, or sequence of a range of such grades. Herein, the term grading means ranking, classifying, categorizing, grouping, arranging, and organizing. The term grade means rank, class, category, and group. Each grade is defined and characterized by a different measure of quality of tobacco bales, where the different measures of quality of the tobacco bales are measured and determined in accordance with the preceding described section of quality control testing of tobacco bales” [0014]).
Moshe does not teaches the specifics of living entity being the human or animal.
However, in the field of hyperspectral imaging systems for imaging poultry, beef, and other food products, NASA teaches hyperspectral imaging looks at wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema. One medical application for the technology is imaging for skin cancer, cervical cancer, and breast 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and devices of combination of references with hyperspectral imaging systems for the living entity being the human or animal as taught by NASA because it would help diagnose conditions like wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema (left col. of NASA on pg. 45).

Regarding the claim 15, the above noted combination of references teach all the claimed limitations. 
Specifically, Moshe teaches said attribute or characteristic comprises one of demographic type data and information and consumer type data and information of said plurality of living entities, wherein said at least one common attribute or characteristics is associated with common one of demographic type data and information and consumer type data and information among said plurality of living entities (“These tobacco types may be further broken down into subgroups which may depend upon where the tobacco is grown, which part of the plant it is taken from, weather conditions and other characteristics that relate to the quality of the tobacco, including color, maturity, and uniformity. These sub-groupings are generally referred to as tobacco "grades." [0006]).
Moshe does not teaches the specifics of living entity being the human or animal.

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and devices of combination of references with hyperspectral imaging systems for the living entity being the human or animal as taught by NASA because it would help diagnose conditions like wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema (left col. of NASA on pg. 45).

Regarding the claim 16, the above noted combination of references teach all the claimed limitations. 
Specifically, Moshe teaches said demographic type data and information is home living places of said living entities and anatomical features of said living entities (“These tobacco types may be further broken down into subgroups which may depend upon where the tobacco is grown, which part of the plant it is taken from, weather conditions and other characteristics that relate to the quality of the tobacco, including color, maturity, and uniformity. These sub-groupings are generally referred to as tobacco "grades." [0006]).

However, in the field of hyperspectral imaging systems for imaging poultry, beef, and other food products, NASA teaches hyperspectral imaging looks at wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema. One medical application for the technology is imaging for skin cancer, cervical cancer, and breast cancer surgery. The images above show cancer on a patient’s nose (description of the fig on pg. 45).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and devices of combination of references with hyperspectral imaging systems for the living entity being the human or animal as taught by NASA because it would help diagnose conditions like wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema (left col. of NASA on pg. 45).

Regarding the claim 17, the above noted combination of references teach all the claimed limitations. 
Specifically, Moshe teaches consumer type data and information is of substances consumable by said living entities (“moisture (water) content of individual tobacco leaves;” [0012]).
Moshe does not teaches the specifics of living entity being the human or animal.
However, in the field of hyperspectral imaging systems for imaging poultry, beef, and other food products, NASA teaches hyperspectral imaging looks at wounds and 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and devices of combination of references with hyperspectral imaging systems for the living entity being the human or animal as taught by NASA because it would help diagnose conditions like wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema (left col. of NASA on pg. 45).

Regarding the claim 18, the above noted combination of references teach all the claimed limitations. 
Specifically, Moshe teaches said substances consumable by said living entities are water [0012] and air [0024].
Moshe does not teaches the specifics of living entity being the human or animal.
However, in the field of hyperspectral imaging systems for imaging poultry, beef, and other food products, NASA teaches hyperspectral imaging looks at wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema. One medical application for the technology is imaging for skin cancer, cervical cancer, and breast 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and devices of combination of references with hyperspectral imaging systems for the living entity being the human or animal as taught by NASA because it would help diagnose conditions like wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema (left col. of NASA on pg. 45).

Regarding the claim 19, the above noted combination of references teach all the claimed limitations. 
Specifically, Moshe teaches generating a second level or layer database comprising a plurality of groups, wherein each said group is identifiable according to said at least one common attribute or characteristic of said living entity life quality data and information (“[0005] Oriental tobacco is the smallest and hardiest of all tobacco types, grown principally in the Balkans, Turkey and the Middle East. These conditions and a high planting density create an aromatic flavor. Oriental tobacco is typically sun-cured. [0006] These tobacco types may be further broken down into subgroups which may depend upon where the tobacco is grown, which part of the plant it is taken from, weather conditions and other characteristics that relate to the quality of the tobacco, including color, maturity, and uniformity. These sub-groupings are generally referred to as tobacco "grades."”).
Moshe does not teaches the specifics of living entity being the human or animal.

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and devices of combination of references with hyperspectral imaging systems for the living entity being the human or animal as taught by NASA because it would help diagnose conditions like wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema (left col. of NASA on pg. 45).

Regarding the claim 20, the above noted combination of references teach all the claimed limitations. 
Specifically, Moshe teaches processing and analyzing said second level or layer database of said plurality of groups, for characterizing living entity life quality data and information of said plurality of living entities [0005]-[0006].
Moshe does not teaches the specifics of living entity being the human or animal.
However, in the field of hyperspectral imaging systems for imaging poultry, beef, and other food products, NASA teaches hyperspectral imaging looks at wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and devices of combination of references with hyperspectral imaging systems for the living entity being the human or animal as taught by NASA because it would help diagnose conditions like wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema (left col. of NASA on pg. 45).
Regarding the claim 21, Moshe teaches processing and analyzing said second level or layer database includes cross referencing and correlating elements of said second level or layer database containing data and information of said plurality of groups (“Scanning is performed and the reflection spectral grading signature and optional fluorescence spectral chemical signature received. The images are then saved. As depicted in step 220, N local tobacco grade patterns (TGP) are created, each corresponding to the physicochemical codes obtained for each bale. A database for each grade (including bookmarks and optionally floor marks) is thus formed from the combined information obtained for the N bales and master grader information. The database so produced may be refined using information regarding tobacco graded incorrectly, identified as a different grade (false positive); optional detection of sub-grading and a validation of classification repeatability may be generated. In one form, 

Regarding the claim 22, the above noted combination of references teach all the claimed limitations. 
Specifically, Moshe teaches generating a third level or layer database comprising living entity life quality data and information characteristic of said plurality of living entities (“subgroups which may depend upon where the tobacco is grown, which part of the plant it is taken from, weather conditions and other characteristics that relate to the quality of the tobacco, including color, maturity, and uniformity” [0006]).
Moshe does not teaches the specifics of living entity being the human or animal.
However, in the field of hyperspectral imaging systems for imaging poultry, beef, and other food products, NASA teaches hyperspectral imaging looks at wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema. One medical application for the technology is imaging for skin cancer, cervical cancer, and breast cancer surgery. The images above show cancer on a patient’s nose (description of the fig on pg. 45).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and devices of combination of references with hyperspectral imaging systems for the living entity being the human or animal as taught by NASA because it would help diagnose conditions like wounds and burns to monitor 

Regarding the claim 23, the above noted combination of references teach all the claimed limitations. 
Specifically, Moshe teaches processing and analyzing, and using, said third level or layer database for making predictions about said living entity life quality data and information of said plurality of living entities [0014], [0071], [0093].
Moshe does not teaches the specifics of living entity being the human or animal.
However, in the field of hyperspectral imaging systems for imaging poultry, beef, and other food products, NASA teaches hyperspectral imaging looks at wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema. One medical application for the technology is imaging for skin cancer, cervical cancer, and breast cancer surgery. The images above show cancer on a patient’s nose (description of the fig on pg. 45).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and devices of combination of references with hyperspectral imaging systems for the living entity being the human or animal as taught by NASA because it would help diagnose conditions like wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema (left col. of NASA on pg. 45).


Specifically, Moshe teaches using said predictions to assist in managing life quality of one or more of said each living entity of said plurality of living entities [0014], [0071], [0093].
Moshe does not teaches the specifics of living entity being the human or animal.
However, in the field of hyperspectral imaging systems for imaging poultry, beef, and other food products, NASA teaches hyperspectral imaging looks at wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema. One medical application for the technology is imaging for skin cancer, cervical cancer, and breast cancer surgery. The images above show cancer on a patient’s nose (description of the fig on pg. 45).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and devices of combination of references with hyperspectral imaging systems for the living entity being the human or animal as taught by NASA because it would help diagnose conditions like wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema (left col. of NASA on pg. 45).

Regarding the claim 30, Moshe teaches acquiring hyper-spectral imaging data and information of: 

Moshe does not teaches the specifics of living entity being the human or animal.
However, in the field of hyperspectral imaging systems for imaging poultry, beef, and other food products, NASA teaches hyperspectral imaging looks at wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema. One medical application for the technology is imaging for skin cancer, cervical cancer, and breast cancer surgery. The images above show cancer on a patient’s nose (description of the fig on pg. 45).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Moshe with hyperspectral imaging systems for the living entity being the human or animal as taught by NASA because it would help diagnose conditions like wounds and burns to monitor healing, scans skin to detect and monitor diseases, and looks inside eyes for diabetic retinopathy and clinically significant macular edema (left col. of NASA on pg. 45).

Regarding the claim 31, Moshe teaches a controller-processor is configured to control said hyper-spectral imaging unit, wherein said controller-processor is operatively connected to said hyper-spectral imaging unit and to said data-information processing unit (“Computer 34 may be a personal computer having an Intel.RTM.Core.TM.2 Quad or better processor. Computer 34 may also interface with head unit controller 36 for controlling the operation of the system 10 and the positioning of the head unit 20 about 

Regarding the claim 32, Moshe teaches a controller- processor configured to control said hyper-spectral imaging unit, wherein data and information, or/and control signals, are transferrable one of between said controller- processor and said hyper-spectral imaging unit and between said data-information processing unit and said controller-processor (“Computer 34 may be a personal computer having an Intel.RTM.Core.TM.2 Quad or better processor. Computer 34 may also interface with head unit controller 36 for controlling the operation of the system 10 and the positioning of the head unit 20 about agricultural product P. A device 38 for providing an uninterrupted source of power to computer 34 may be provided, such devices readily available from a variety of commercial sources.” [0078] also see fig. 1).

Claims 8, 9 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Moshe in view of NASA, Bonifazi and Feng as applied to claim 1 above, and further in view of Moshe ‘400 (US 20130110400, May 2, 2013), (hereinafter “Moshe ‘400”).
Regarding the claim 8, the primary combination as presented above teaches all the limitations of the claims except for segmenting.
However, in the same field of characterizing life quality of a living entity via hyper-spectral imaging and analysis, Moshe ‘400 teaches real-time sampling, and hyper-spectrally imaging and analyzing, contaminated outdoor air particulate matter (abst). As 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method of the primary combination as presented above with segmenting, via analyzing and classifying, as a function of time: (i) elements of said acquired living entity anatomical feature hyper-spectral imaging data and information, (ii) elements of said acquired living entity consumable object hyper-spectral imaging data and information, and (iii) elements of said living entity-specific database containing reference data and information about the living entity as taught by Moshe ‘400 because it would be highly advantageous and useful for real-time monitoring, parametric profiling, and regulating contaminated outdoor air particulate matter throughout a region, via hyper-spectral imaging and analysis ([0018] of Moshe ‘400).

Regarding the claim 9, the primary combination as presented above teaches all the limitations of the claims except for using includes correlating at least two of: (i) said segmented acquired living entity anatomical feature hyper-spectral imaging data and information, (ii) said segmented acquired living entity consumable object hyper-spectral imaging data and information, and (iii) said segmented reference data and information about the living entity.
However, in the same field of characterizing life quality of a living entity via hyper-spectral imaging and analysis, Moshe ‘400 teaches real-time sampling, and hyper-spectrally imaging and analyzing, contaminated outdoor air particulate matter (abst). hyper-spectral images generated by, and collected from, an object (and components thereof) are correlated with emission spectra of the object (and components thereof), where the emission spectra correspond to spectral representations in the form of spectral `fingerprint` or `signature` pattern types of identification and characterization, of the hyper-spectrally imaged object [0017]. As shown in FIG. 5, the exemplary region (R-1) 20 is divided or segmented into a plurality of exemplary (smaller sized) sub-regions, SR-j, for j=1 to p sub-regions, where p is, for example, 13, corresponding to an exemplary thirteen sub-regions, having respective reference notations SR-1, SR-2, SR-3, SR-4, SR-5, SR-6, SR-7, SR-8, SR-9, SR-10, SR-11, SR-12, and SR-13. Furthermore, each sub-region, SR-j, for j=1 to 13 sub-regions, is divided or segmented into a plurality of exemplary (smaller sized) zones, Z-k, for k=1 to q zones, where q varies, for example, from 1 to 5, corresponding to up to an exemplary five zones in a given sub-region, SR-j, having reference notations Z-1, Z-2, Z-3, Z-4, Z-5. Each 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method of the primary combination as presented above with correlating at least two of: (i) said segmented acquired living entity anatomical feature hyper-spectral imaging data and information, (ii) said segmented acquired living entity consumable object hyper-spectral imaging data and information, and (iii) said segmented reference data and information about the living entity as taught by Moshe ‘400 because it would be highly advantageous and useful for real-time monitoring, parametric profiling, and regulating contaminated outdoor air particulate matter throughout a region, via hyper-spectral imaging and analysis ([0018] of Moshe ‘400).

Regarding the claim 34, the primary combination as presented above teaches all the limitations of the claims except for fuzzy logic.
However, in the same field of endeavor, Feng teaches food safety is a great public concern, and outbreaks of food-borne illnesses can lead to disturbance to the society. Consequently, fast and nondestructive methods are required for sensing the safety situation of produce. As an emerging technology, hyperspectral imaging has been successfully employed in food safety inspection and control via hyperspectral imaging (abst). The defects of food matrix are always indicators of unsuitability of food rd par.). Aflatoxin contaminated corns pose a serious threat to both humans and domestic animals because of mycotoxins, which are secondary metabolites that are toxic, immunosuppressant, and carcinogenic. Hyperspectral imaging was initially investigated in visible-near infrared bands to identify healthy wheat kernels from those with scabs (pg. 1052 left col. 2nd par.). For diseased and inflammatory chicken inspection, most researchers chose differentiation based on fuzzy logic, with some others turned to classification and regression trees (CART) decision tree statistic algorithm (pg. 1048, right col. last par.).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of combination of reference as presented above with applying fuzzy logic as taught by Feng because it would help with reducing the food risk to ensure that food is safe enough “from-farm-to-fork” for consumers so .

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moshe in view of NASA, Bonifazi, Feng and Moshe ‘400 as applied to claim 9 above and further in view of Moshe ‘557 (WO2012150557, 2012-11-08; the citations below are from US 20140078509), (hereinafter “Moshe ‘557”).
Regarding the claim 6, the combination of references as presented above teach all the limitations of the claims except for miniature or hand held smart device is smart phones.
However, in the same field of characterizing life quality of a living entity via hyper-spectral imaging and analysis, Moshe ‘557 teaches a microelectromechanical (MEM) optical interferometer (18), for hyper-spectral imaging and analysis (abst). Hyper-spectral images generated by, and collected from, an object (and components thereof) are correlated with emission spectra of the object [0008]. FIG. 4 is a pictorial diagram illustrating an exemplary embodiment of an exemplary application of the microelectromechanical system (MEMS) for hyper-spectral imaging and analysis, included as an additional part or component of a device housing a color camera [0038].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method of the combination of reference as presented above with miniature or hand held smart device is smart phones as taught by Moshe ‘557 because there is further need for hyper-spectral imaging and analyzing objects that are included in food products (and raw materials thereof), in agricultural products (e.g., plant 

Regarding the claim 10, the combination of references as presented above teaches all the limitations of the claims except for information being fed back.
However, in the same field of characterizing life quality of a living entity via hyper-spectral imaging and analysis, Moshe ‘557 teaches a microelectromechanical (MEM) optical interferometer (18), for hyper-spectral imaging and analysis (abst). Hyper-spectral images generated by, and collected from, an object (and components thereof) are correlated with emission spectra of the object [0008]. Feedback sensor 48 is operatively connected to micro movable mirror 44 and operatively connected, via control/data links, to controller 50, and functions by highly accurately and highly reproducibly sensing and measuring the change in distance or position of micro movable mirror 44 along axis 80. In general, distance change feedback sensor 48 is any appropriate accurate and reproducible distance or position change sensor, for sensing and measuring the change in distance or position of micro movable mirror 44 along axis 80 [0088].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method of combination of references as presented above with .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moshe in view of NASA, Bonifazi, Feng, Moshe ‘400 and Moshe ‘557 as applied to claim 10 above and further in view of Border et al (US 20130278631, October 24, 2013), (hereinafter “Border”).
Regarding the claim 11, the combination of references as presented above teach all the limitations of the claims except for aspect of life quality of the living entity are fed back to said processing, so as to update or/and modify said processing of said acquired living entity.
However, in the same field of characterizing life quality of a living entity via hyper-spectral imaging and analysis, Border teaches images can be different spectral types of images, for example, the images can be visible-light images, ultraviolet images, infrared images, or hyperspectral images. The images are analyzed in step 121020 to identify one or more objects of interest, wherein the analysis can be conducted by the electronics 109130 or the image can be sent wirelessly to another device for analysis 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the combination of references as presented above with aspect of life quality of the living entity are fed back to said processing, so as to update or/and modify said processing of said acquired living entity as taught by Border because it provides improved system for augmented reality eyepiece, associated control technologies ([0009] of Border).

Response to Arguments
Regarding the claim rejection of claim 1, the applicant argues the following;
Applicant respectfully disagrees with the Examiner's interpretation of Feng et al., for the reasons that follow. 
Feng et al. appears to teach … However, the claim uses the fuzzy logic in a completely different way. The claim requires the fuzzy logic to correlate between three types of information: the HS information of the anatomical feature, the HS information of the substance, and the database. Feng et al. are silent regarding any correlation and certainly do not hint at use of fuzzy logic to correlate three different types of HS information. 
Nonetheless, Applicant, in a good faith attempt for further prosecution, has amended the claims to indicate that the anatomical feature is "selected from the group consisting of hair, nails, teeth, eyelid, eyebrow, and eyelash," and to indicate that the human- or animal-specific database contains reference hyper-spectral imaging data and information about the anatomical feature and the substance.

However, it is noted that for the argued correlation, a new reference Bonifazi has been introduced where, Bonifazi clearly teaches cosmetics being consumed by the user and for the effects of the cosmetics are analyzed over time as a function. It is also noted that Bonifazi clearly teaches analytical tools, such as Principal Component Analysis (PCA), Partial Least Squares (PLS), Linear Discriminant Analysis (LDA), Fishers Discriminant Analysis (FDA), Multi-Linear Regression (MLR) and Artificial Neural Networks (ANN), which are known to be fuzzy logic for correlation with a fact that the applicant MERELY mentions the “fuzzy logic” ONLY once in the specification of the present application (see [0185] PG Pub) without the giving any particulars of the “fuzzy logic” which is understood to be analytical tools.  
In addition, Feng is also being utilized in the rejections MERELY in a case where one argues that Bonifazi teaches analytical tools as shown above but not fuzzy logic.


Applicant submits that the Examiner has not shown that the cited references teach all the limitations found in amended Claim 1. Regarding the anatomical feature, it is submitted that the Examiner has not shown that the cited references teach acquiring HS information of hair, nails, teeth, eyelid, eyebrow, and/or eyelash. In the art of hyper- spectral imaging it is uncommon to acquire HS information of such anatomical features. Indeed, the cited references apply HS imaging to conventional objects, such as agricultural product, skin and retina. The Inventor discovered that HS imaging of features such as hair, nails, teeth, eyelid, eyebrow, and eyelash can significantly improve the life quality of an individual. Such a discovery does not suggest itself from the mere perusal of the cited references. 
The improvement in the life quality is achieved, inter alia, by means of correlation of HS data that are acquired with HS information of a database that is specific to the individual, and that includes HS information of the anatomical feature as well as the substance. For the claimed database, the Examiner has quoted a portion of the abstract of Moshe '025. Applicant cannot follow the Examiner's intention since while the abstract mentions "a light measuring device for detecting component wavelengths within the corresponding spectral image and a processor operable to compare the detected component wavelengths to a database of previously graded agricultural products," the Examiner did not establish that such measuring device and processor read on the claimed database. The Examiner is requested to note that Moshe '025 does teach a database, at parag. 0031, 0078, and 0101. However, the database used in Claim 1 is novel and non-obvious over Moshe '025 since rather than including grades of agricultural products (as taught in Moshe '025), it includes HS information of special anatomic features, as well as HS information of consumable substances.

The above noted arguments are directed to the newly introduced amendments and the applicant’s arguments have been considered but are moot because the arguments do not apply to new references or any new combination of the references being used in the current rejection.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SERKAN AKAR/           Primary Examiner, Art Unit 3793